Citation Nr: 0714884	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran's income exceeded the threshold for 
entitlement to improved pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 administrative 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 2004, a statement of the case was issued in 
September 2004, and a substantive appeal was received in 
September 2004.

The veteran originally requested a hearing before the Board 
in his September 2004 substantive appeal.  However, a letter 
from the veteran received in February 2006 withdrew this 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. 
§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12- month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.  

In the present case, the veteran had been receiving 
nonservice-connected disability pension; he reported 
additional income in the form of a lump sum retroactive 
Social Security award, and his award of VA pension was 
terminated effective April 1, 2002, because his countable 
family income exceeded the MAPR. 

The veteran subsequently applied for pension again in 2003.  
It appears from the record that the veteran was receiving 
$1096.70 per month in Social Security benefits and his spouse 
and three children were receiving a total of $548 per month.  
According to a February 10, 2004, letter, the RO advised the 
veteran that this income, even considering $2,928 in 
unreimbursed medical expenses, exceeded the 2003 MAPR of 
$17,651.  The veteran subsequently appealed.   However, the 
statement of the case issued in September 2004 appears to 
explain the denial to the veteran in terms of the MAPR of 
$18,023 which became effective on December 1, 2003, not the 
MAPR of $17,651 which was in effect for the 12 month period 
prior to December 1, 2003. 

Moreover, in February 2004 the veteran sent in a letter with 
copies of receipts in which he reported a total of $3,024.30 
in unreimbursed medical expenses for 2003.  The Board notes 
here that despite the veteran's contentions, it appears that 
he did include $704.40 in Medicare premiums as part of his 
unreimbursed medical expenses.  

At any rate, it does not appear that this information has 
been considered by the RO in calculating the veteran's 
countable family income for 2003.  In this regard, an October 
2006 RO memo in the claims folder indicates that the 
veteran's February 2004 notice of disagreement was not 
included in the claims folder as of that time.  The memo 
indicates that a copy of the February 2004 correspondence was 
printed out from a computer record and added to the claims 
file in October 2006.  This suggests that the veteran's 
contentions in the notice of disagreement, including 
pertinent supplemental documentation submitted, may not have 
been available for review at the time of the September 2004 
statement of the case; a review of the statement of the case 
fails to settle this uncertainty.  Thus, readjudication of 
this case at the RO is appropriate.

Although the current appeal involves pension, it is arguable 
that the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations may apply in a case 
such as the present one which deals with calculation of 
countable income for pension purposes.  In the present case, 
it appears that the ultimate determination will be decided 
based on the facts, not as a matter of law. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran with 
VCAA notice.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).

2.  The RO should then review the claims 
file and prepare for the record a detailed 
accounting of the calculation of the 
veteran's countable income for 2003 with 
consideration given the unreimbursed 
medical expense figure reported by the 
veteran in his February 2004 notice of 
disagreement.  The accounting should 
clearly show application of the formula for 
deducting unreimbursed medical expenses.  
If the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board for 
appellate review after the veteran is 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



